Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 10.
Claim 1 recites a device for cooking a starch-based food item, comprising: a vessel for receiving a quantity of the starch-based food item; a weighing scale for weighing the starch-based food item during cooking; a heater for heating contents in the vessel; and a controller, wherein the controller is adapted to implement a cooking cycle which comprises: performing drying using the heater at a drying temperature below 58 degrees Celsius for a time duration sufficient for the starch-based food item weight to drop from an initial weight by a first amount relative to the initial weight in a first range as determined based on weighing during drying; and performing cooking using the heater at a cooking temperature above 60 degrees Celsius for a time duration sufficient for the starch-based food item weight to drop by a further amount such that a total drop relative to the initial weight is in a second range as determined based on weighing during cooking.
Claim 10 recites a method for cooking a starch-based food item, comprising: using a heater for performing drying at a temperature below 58 degrees Celsius; monitoring a weight of the starch-based food item during drying and drying for a time duration sufficient for the starch-based food item weight to drop from an initial weight by a first amount relative to the initial weight in a first range; using the heater for performing cooking at a temperature above 60 degrees Celsius; and monitoring the weight during cooking and cooking for a time duration sufficient for the starch-based food item weight to drop by a further amount such that a total drop relative to the initial weight is in a second range which the closest prior art of record of Gunnar (US 3311991), Forkner (US 3261694), Ladislaus (US 2906620) or Koda (US 6066838) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
2/3/2022